Exhibit 10.1

 



Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

 

 



 

Commercial Supply Agreement

This Commercial Supply Agreement (the “Agreement”) is entered into as of the
16th day of October, 2017 (“Effective Date”) by and between Tetraphase
Pharmaceuticals, Inc., a Delaware corporation, with a place of business located
at 480 Arsenal Way, Watertown, Massachusetts 02472 (“Tetraphase”), and Finorga
SAS, a French corporation, with a place of business located at 497 Route de
Givors, 38670 Chasse-sur-Rhône, France (“Novasep”) (hereinafter, each of
Tetraphase and Novasep, a “Party” and, collectively, the “Parties”);

WHEREAS, Tetraphase has developed the Product (as defined below);

WHEREAS, Novasep has expertise and a manufacturing facility suitable for the
Manufacture (as defined below) of the Product; and

WHEREAS, Tetraphase wishes to have Novasep Manufacture Product for commercial
supply, and Novasep wishes to Manufacture Product for commercial supply for
Tetraphase, each in accordance with the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the undertakings, terms,
conditions and covenants set forth below, the Parties agree as follows:

1.DEFINITIONS.

 

1.1

“Acceptable Range” shall have the meaning set forth in Section 4.3.

 

1.2

“Affiliate” of a Party shall mean any entity that controls or is controlled by
such Party, or is under common control with such Party. For purposes of this
definition, an entity shall be deemed to control another entity if it owns or
controls, directly or indirectly, at least fifty percent (50%) of the voting
equity of such other entity (or other comparable interest for an entity other
than a corporation).

 

1.3

“Background Intellectual Property” shall have the meaning set forth in Section
12.1.

 

1.4

“Batch” shall mean a specific quantity of Product mutually agreed upon between
Tetraphase and Novasep, and that (a) is intended to have uniform character and
quality within specified limits, and (b) is manufactured by a process or series
of processes so that it is expected to be homogeneous within specified limits.

 

1.5

“Batch Records” shall mean manufacturing and test records and documentation
relating to Manufacturing, created as each Batch is processed, and relating to
the release of each Batch, including but not limited to the master manufacturing
formula and process, materials used, documentation, deviations, in-process and
release testing records, and any additional documentation generated and/or
processed as part of the manufacturing record of the related Batch.

 

1.6

“cGMP” shall mean applicable current good manufacturing practices pursuant to
(i) the U.S. Federal Food, Drug, and Cosmetic Act as amended (21 USC 301 et
seq.), (ii) relevant U.S. regulations found in Title 21 of the U.S. Code of
Federal Regulations

ConfidentialPage | 1

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

(including but not limited to Parts 11, 210, 211, 600 and 610), (iii) Commission
Directive 2003/94/EEC of 08 October 2003 and (iv) the EC Guide to Good
Manufacturing Practice for Medicinal Licensed Products, including respective
guidance documents and any comparable laws, rules or regulations of any agreed
upon foreign jurisdiction, as each may be amended from time to time.  GMP also
includes adherence to any applicable product license requirements, to the
current requirements of the United States Pharmacopoeia/National Formulary, the
current requirements of the European Pharmacopoeia and, when requested by
Tetraphase, , the Japanese Pharmacopoeia and the relevant current International
Conference on Harmonization (ICH) guidance documents, including without
limitation the ICH Guidance Q7 Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients.

 

1.7

“.Certificate of Analysis” shall mean a document signed by an authorized
representative of the CMO describing specifications for and testing methods
applied to the Product and the results thereof.

 

1.8

“Certificate of Compliance” shall mean a document signed by an authorized
representative of the CMO attesting that a particular Batch was Manufactured in
accordance with the specifications of cGMP and all other Applicable Law.

 

1.9

“Commercial Forecast” shall have the meaning set forth in Section 4.2.

 

1.10

“Components” shall mean all components used by Novasep in Manufacturing Product
under this Agreement.  Components are listed in Exhibit A, and are identified as
Components supplied by Tetraphase (“Tetraphase Supplied Components”) and
Components supplied by Novasep (“Novasep Supplied Components”).

 

1.11

“Confidential Information” shall have the meaning set forth in Section 11.1.

 

1.12

“Deficiency Cure Batch” shall have the meaning set forth in Section 9.2.

 

1.13

“Facility” shall mean Novasep’s facility located at Chasse-sur-Rhone or another
location as agreed to by the Parties.

 

1.14

“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereto.

 

1.15

“Firm Order” shall have the meaning set forth in Section 4.2.

 

1.16

“Invention” shall mean any creative work, invention, innovation, improvement,
development, discovery, trade secret, method, know-how, process, technique or
the like, whether or not written or otherwise fixed in any form or medium,
regardless of the media on which contained, and whether or not patentable or
copyrightable.

 

1.17

“Intellectual Property” shall mean all rights, privileges and priorities
provided under applicable international, national, federal, state or local law,
rule, regulation, statute, ordinance, order, judgment, decree, permit,
franchise, license, or other government restriction or requirement of any kind
relating to intellectual property, whether registered or unregistered, in any
country, including without limitation:  (a) all (i) patents and patent
applications (including any patent that in the future may issue in connection
therewith and all divisions, continuations, continuations-in-part, extensions,
additions, registrations, confirmations, reexaminations, supplementary
protection certificates, renewals or

ConfidentialPage | 2

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

reissues thereto or thereof), (ii) copyrights and copyrightable works, including
reports, software, databases and related items, and (iii) trademarks, service
marks, trade names, brand names, product names, corporate names, logos and trade
dress, the goodwill of any business symbolized thereby, and all common-law
rights relating thereto; and (b) all registrations, applications, recordings,
rights of enforcement, rights of recovery based on past infringement and any and
all claims of action related thereto and licenses or other similar agreements
related to the foregoing.

 

1.18

“Master Batch Record” or “MBR” shall mean the document containing the complete
Manufacturing Process for the Product, including process parameters and process
specifications.

 

1.19

“Non-Conforming Product” shall mean any Product which, at the time of delivery
to Tetraphase, does not meet the Specifications.

 

1.20

“Manufacture” or “Manufacturing” shall mean all steps and activities necessary
to manufacture Product to be performed by Novasep in accordance with this
Agreement, including, without limitation and as applicable, the manufacturing,
formulation, filling, packaging, inspection, labeling, testing, quality control,
release, storage or distribution.

 

1.21

“Manufacturing Process” shall mean the process for Manufacturing the Product.

 

1.22

“Manufacturing Standards” shall have the meaning set forth in Section 6.1.

 

1.23

“Novasep’s Project Intellectual Property” shall have the meaning set forth in
Section 12.2.

 

1.24

“Product” shall mean the active pharmaceutical ingredient to be Manufactured by
Novasep pursuant to this Agreement.

 

1.25

“Product Inventions” shall have the meaning set forth in Section 12.2.

 

1.26

“Purchase Order” shall mean a written purchase order in substantially the form
agreed in good faith based on customary arrangements in the biopharmaceutical
industry between Novasep and Tetraphase, to be delivered by Customer to Novasep
for Product pursuant to this Agreement. In the event of any conflict between the
terms of this Agreement and any Purchase Order, the terms of this Agreement
shall prevail.

 

1.27

“Purchase Price” shall mean the amount to be paid by Tetraphase as specified in
Exhibit B, subject to adjustment from time to time in accordance with Section
5.2.

 

1.28

“Quality Agreement” shall mean an agreement between Novasep and Tetraphase that
defines the quality roles and responsibilities of each Party in connection with
Manufacture of Product.

 

1.29

“Recall” shall have the meaning set forth In Article 8.

 

1.30

“Regulations” shall have the meaning set forth in Section 6.9.

 

1.31

“Regulatory Authority” shall mean any agency or authority responsible for
regulation of Product in the United States or any foreign regulatory
jurisdiction, including but not limited to, the FDA the European Medicines
Agency and the Japanese Pharmaceuticals

ConfidentialPage | 3

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

and Medical Devices Agency. Novasep shall have no obligation to Manufacture
Product in compliance with the requirements of any non-U.S., European or
Japanese Regulatory Authority, except as expressly agreed by the Parties in
writing.

 

1.32

“Released Executed Batch Record” shall mean the completed and signed Batch
Record and associated deviation reports, investigation reports, and Certificates
of Analysis (or certificate of conformance) created for each Batch of Product.

 

1.33

“Specifications” shall mean the written specifications, characteristics, quality
standards and testing specifications for a Product as set forth in Exhibit C and
the MBR, which specifications may be amended by Tetraphase from time to time and
shall be agreed to in writing by Novasep.

 

1.34

“Supply Deficiency” shall mean the difference between the Product transferred
under purchase order(s) accepted by Novasep that meet the requirements under
this Agreement and the number specified in such purchase order(s) in the event
that Novasep has failed totransfer to Tetraphase the quantities specified in the
relevant purchase order(s).

 

1.35

“Supply Failure” shall mean Novasep has failed to supply at least [**] percent
([**]%) of the aggregate amount of Product due to be delivered in any rolling
[**] calendar month period in accordance with the applicable delivery dates,
unless such failure results from a default by Tetraphase under this Agreement
(including but not limited to a failure to properly provide orders).  For
purposes of this definition, any Product that is Non-Conforming Product shall
not be considered delivered.

 

1.36

“Term” shall have the meaning provided in Section 17.1.

 

1.37

“Tetraphase’s Existing Intellectual Property” shall have the meaning set forth
in Section 12.1.

 

1.38

“Tetraphase’s Project Intellectual Property” shall have the meaning set forth in
Section 12.2.

 

1.39

Construction.  In construing this Agreement, unless expressly specified
otherwise;

(a)references to Sections, Schedules and Exhibits are to sections of, and
schedules and exhibits to, this Agreement;

(b)except where the context otherwise requires, use of either gender includes
the other gender, and use of the singular includes the plural and vice versa;

(c)headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

(d)any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;

(e)except where the context otherwise requires, the word “or” is used in the
inclusive sense;

(f)all references to “dollars” or “$” herein shall mean U.S. dollars; and

ConfidentialPage | 4

ActiveUS 165292859

--------------------------------------------------------------------------------

 

(g)each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

2.VALIDATION; REGULATORY SUPPORT.

 

2.1

Changes in Project Scope: If Tetraphase requests changes in the Project, or if
reasonably unforeseeable technical difficulties beyond the control of the
Parties require that Novasep perform either additional work or repeat work, and
such additional work or repeat work is not required due to Novasep’s fault or
negligence, Novasep shall provide Tetraphase with cost estimates for such work.
If Tetraphase approves such costs in writing, Novasep shall perform such work
and Tetraphase shall pay Novasep’s costs for such work within [**] days of
completion of such work.

 

2.2

Validation:  Novasep shall qualify equipment (as applicable) and validate the
Manufacturing Process according to the validation protocol(s) approved by both
Parties in advance in writing.  Such validation protocol(s) and timeline shall
be attached to this Agreement and made a part of Exhibit D.  The Parties hereby
agree that Exhibit D may be amended in the future as the amount of Product  to
be manufactured is expected to increase.

 

2.3

Technical Contact and Review Right:  Each Party will appoint a “Technical
Contact” having primary responsibility for day-to-day interactions with the
other Party for the activities conducted hereunder.  Any change to a Technical
Contact will be identified in writing to the other Party.  Each Party will use
reasonable efforts to provide the other Party with at least [**] days prior
written notice of any change in  that Party’s Technical Contact.  All
communications between the Parties regarding the conduct of the activities
hereunder will be addressed to the Party’s relevant Technical Contact.
Tetraphase reserves the right to review each completed Batch Record and
corresponding documentation with respect to API.

 

2.4

Regulatory Support:  Novasep agrees, at its reasonable sole cost and expense, to
cooperate with, and provide reasonable regulatory assistance to, Tetraphase to
support and provide assistance to existing, pending or new Product registrations
and marketing approvals, in each case, with any relevant governmental authority;
provided that if Novasep expends more than [**] hours in any given calendar
year, Tetraphase shall reimburse Novasep for its reasonable costs and expenses
for any hours beyond [**].  The foregoing assistance rendered by Novasep shall
include: (a) assisting Tetraphase in completing and submitting new applications
and/or any changes to any regulatory submissions related to the Product and (b)
providing information to Tetraphase that may be required by a relevant
governmental authority to support the Product, including the Manufacturing and
exportation related thereto.

3.Manufacture of Product

 

3.1

Documentation:  The Master Batch Record shall be reviewed and approved in
writing by Novasep and by Tetraphase prior to commencement of Manufacturing. Any
major change to an approved Master Batch Record shall be reviewed and approved
in writing by Novasep and by Tetraphase prior to said change being
implemented.  Each Batch of Product shall be Manufactured by using a copy of the
Master Batch Record. Each copy of the Master Batch Record for such Batch of
Product shall be assigned a unique Batch

ConfidentialPage | 5

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

number. Any deviation from the Manufacturing Process specified in the Master
Batch Record must be documented in the Batch Record for that Batch.  The Master
Batch Records , will be written and executed in the local language, and Novasep
shall provide translations in the English language of all documents. The Parties
shall execute the Quality Agreement simultaneously with the execution of this
Agreement or at another time, provided that such Quality Agreement shall be
executed prior to commencement of Manufacturing.

 

3.2

Vendor and Supplier Audit and Certification: Tetraphase shall qualify all
vendors and suppliers of Tetraphase-Supplied Components. Novasep shall qualify
all vendors and suppliers of Novasep -Supplied Components.Tetraphase retains the
right to audit any Novasep qualified vendor. and Novasep has the right to audit
any Tetraphase qualified vendor .

 

3.3

Intentionally Omitted.

 

3.4

Material Safety Data Sheet:  Tetraphase shall provide Novasep a material safety
data sheet for Tetraphase-Supplied Components and for Product and Novasep shall
materially conform to established safety practices and procedures set forth
therein and shall store and handle Product as required by the MBR, Tetraphase’s
written instructions and all applicable laws and regulations.

 

3.5

Storage and Handling:  Novasep shall store and handle Components under
appropriate conditions and temperature, humidity, light and cleanliness to avoid
any material adverse effect on the identity, strength, quality and purity of
such Components.  Novasep shall store and handle the Product in accordance with
the Specifications and under appropriate conditions and temperature, humidity,
light and cleanliness to avoid any material adverse effect on the identity,
strength, quality and purity of the Product.  In addition to the foregoing,
Novasep shall store and handle the Products so as to prevent the commingling of
same with Novasep’s own inventories and supplies, or those held by Novasep for
third parties.

 

3.6

Permits and Facility:  Novasep shall secure and maintain in good order, at its
sole cost and expense, such current governmental registrations, permits and
licenses as are required by Regulatory Authorities in order for Novasep to
perform all of its obligations under this Agreement and shall ensure sufficient
capacity at the Facility to manufacture the Product in accordance with accepted
Purchase Orders.

 

3.7

Subcontracting:  Novasep shall not subcontract or otherwise delegate any portion
of its obligations under this Agreement without Tetraphase’s prior written
approval.  Such prior written approval may be set forth in a statement of work
or other order documentation.

4.COMMERCIAL FORECASTING AND SUPPLY

 

4.1

General:  Novasep will Manufacture Product and supply such Product ordered by
Tetraphase hereunder in accordance with the terms of this Agreement and the
Quality Agreement and in accordance with cGMP and all laws and regulations
applicable to the Manufacture and supply of the Product.  Novasep will
Manufacture Product at the Facility.  Novasep will deliver Product in accordance
with the delivery schedules set forth in each accepted Purchase Order.

ConfidentialPage | 6

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

4.2

[**] Forecast: Commencing with the first calendar year after a Product is
approved by a Regulatory Authority, Tetraphase shall submit to Novasep on a [**]
basis on or before the first business day of each calendar quarter an [**] month
rolling forecast that sets forth the total quantity of Product for commercial
supply that Tetraphase either has ordered, desires to order, or expects to order
from Novasep (the “Commercial Forecast”). The first [**] months of each
Commercial Forecast shall be binding on Tetraphase and constitute a firm order
(“Firm Order”).  The remaining [**] months of each Commercial Forecast submitted
by Tetraphase shall be for planning purposes only, and thus shall not be
binding. Novasep will confirm the forecast within [**] working days.

 

4.3

Amending Forecasts:  Any Commercial Forecast that is not a Firm Order is to be
considered an estimated forecast to be used for planning purposes, and shall not
be construed as a firm commitment by Tetraphase to Novasep; rather, it can be
increased or reduced by Tetraphase from time to time, provided that,
(i)  Novasep shall have no obligation to manufacture Product in accordance with
any Commercial Forecast that is not the subject of a Firm Order and which is
increased by greater than [**] percent ([**]%) above the previously forecast
amount (the “Acceptable Range”); and (ii) Tetraphase shall have no right or
remedy with respect to any inability of Novasep to supply Product in accordance
with any Commercial Forecast that is not the subject of a Firm Order and which
is increased beyond the Acceptable Range.Notwithstanding the foregoing, Novasep
shall use commercially reasonable efforts to fulfill any Firm Order and which is
increased beyond the Acceptable Range.

 

4.4

Purchase Order:  Each Purchase Order shall specify Product ordered and the time,
manner and address of delivery, all of which shall be subject to this Article
4.  Novasep shall notify Tetraphase as to whether any Purchase Order delivered
pursuant to this Section 4.4 has been accepted or rejected within [**]business
days following Novasep’s receipt of such Purchase Order; provided that Novasep
may only reject a Purchase Order which fails to comply with the requirements of
this Article 4.  Novasep’s failure to affirmatively reject a Purchase Order
within the [**] business day period shall be deemed an acceptance of such
Purchase Order, notwithstanding the Purchase Order’s failure to comply with the
requirements of this Article 4.  In the event that Novasep rejects a Purchase
Order hereunder, Novasep shall notify Tetraphase in writing within [**] business
days of the reasons why such order was rejected by Novasep. Tetraphase may, at
its option, submit a revised Purchase Order.

 

4.5

Fulfillment of Purchase Orders:  Novasep shall deliver Product in the quantities
and in accordance with the delivery dates and other terms of the relevant
Purchase Order.

 

4.6

Delivery Terms: Novasep shall ship all released Product to Tetraphase or to
Tetraphase’s designee. All shipments shall be shipped FCA Novasep’s Facility (
INCOTERM 2010 ) , by a common carrier designated by Tetraphase, at Tetraphase’s
expense. The selection of the carrier will be done in respect of regulation in
Europe and country of destination and validated by Novasep prior the shipment
.  Tetraphase shall procure, at its cost, insurance covering damage or loss of
Product during shipping. All shipping instructions of Tetraphase shall be
accompanied by the name and address of the recipient and the shipping date.

 

4.7

Certificate of Analysis:  An appropriate Certificate of Analysis shall precede
the shipment of each Batch delivered to Tetraphase.

ConfidentialPage | 7

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

4.8

Shipping Instructions:  Tetraphase will provide Novasep with packaging and
shipping instructions including temperature requirements, temperature monitoring
instructions and packaging specifications.  Notwithstanding any other provision
of this Agreement, Novasep will not be liable for any loss or damage caused
solely by Tetraphase’s carrier.

 

4.9

Delays: Novasep shall promptly notify Tetraphase in writing if it believes that
there are likely to be delays in the delivery date(s) in any Purchase Order.
Such notice shall include the reasons for such changes in the schedule and the
proposed new schedule for the incomplete portion of the Purchase Order. For the
avoidance of doubt, Novasep is responsible for delays due to its Facility,
compliance systems, or Novasep Supplied Components and inaccurate execution of
the Manufacture as outlined in the Master Batch Record.

 

4.10

Cancellation:  Tetraphase may cancel any Purchase Order and Novasep shall be
relieved of its manufacturing obligations relating to such Purchase Order but,
as Tetraphase’s exclusive liability, Tetraphase shall remain liable for the full
amount of the Purchase Order which is covered under a Firm Order, regardless of
whether Novasep manufactures the Product or whether Tetraphase takes delivery of
the Product.

5.PAYMENT TERMS.

 

5.1

Invoicing:  Novasep shall invoice Tetraphase upon shipment of
Product.  Tetraphase shall make payment on all undisputed invoices within [**]
days from the date of receipt of Novasep’s invoice (unless the invoice is
electronically transmitted).

 

5.2

Purchase Price Changes:  From time to time, but in no event more than [**]
beginning in [**], the Purchase Price shall be adjusted by Novasep based on the
changes in the costs for raw materials and consumables (including but not
limited to resins, solvents, anti-oxidants, silica packaging and containers),
utilities (including but not limited to energy, oil, electricity and water),
changes in the legal requirements or cGMPs, and changes in the Manufacturer’s
labor costs (not to exceed the changes in the index as published from time to
time by the French Union des Industries Chimiques. For all such costs such
adjustment shall not be an increase greater than [**]% of the previous calendar
year’s Purchase Price. Novasep shall provide at least [**] days prior written
notice to Tetraphase of any such price adjustment and such price adjustment
shall be effective for any Purchase Orders submitted by Tetraphase to Novasep
following the notice period of such price adjustment.

 

5.3

Ongoing Productivity Efforts:  Novasep, to the extent reasonable and
commercially possible, agrees to (a) study and implement ongoing productivity
efforts to increase productivity [**] and (b) help generate and implement ideas
to reduce [**] costs and mitigate market increases, such as improvements in
quality, service, yields, price, freight, packaging, or component costs,
consumption or inventory reduction.  Any such reduction in [**] costs or
improvements shall be documented by Novasep, verified by Tetraphase, and any
such [**] cost savings shall be shared equally by both Parties.

 

5.4

Default in Payment Obligations: Any payment due under this Agreement not
received within the times noted above shall bear interest at the lesser of (a)
the maximum rate permitted by law, and (b) [**]% per week on the outstanding
balance compounded weekly.

ConfidentialPage | 8

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

5.5

Taxes:  Tetraphase shall bear the cost of all national, state, municipal or
other sales, use, excise, import, property, value added, or other similar taxes,
assessments or tariffs assessed upon or levied against the Manufacturing and
sale of Product pursuant to this Agreement or the sale or distribution of
Product by Tetraphase (or at Tetraphase’s sole expense, defend against the
imposition of such taxes and expenses). Novasep shall notify Tetraphase of any
such taxes that any governmental authority is seeking to collect from Novasep,
and Tetraphase may assume the defense thereof in Novasep’s name, if necessary,
and Novasep agrees to fully cooperate in such defense to the extent of the
capacity of Novasep, at Tetraphase’s expense. Novasep shall pay all national,
state, municipal or other taxes on the income resulting from the sale by Novasep
of the Product to Tetraphase under this Agreement, including but not limited to,
gross income, adjusted gross income, supplemental net income, gross receipts,
excess profit taxes, or other similar taxes.

6.CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE.

 

6.1

Manufacturing Standards:  Novasep shall manufacture Product in conformity with
the Manufacturing Process, Master Batch Record, cGMP, all applicable laws, rules
and regulations, all terms and conditions contained in the applicable Purchase
Order, and the Specifications (collectively, the “Manufacturing Standards”).

 

6.2

Certificates of Analysis:  Novasep shall test, or cause to be tested by third
parties, in accordance with the Specifications, each Batch of Product
Manufactured pursuant to this Agreement before delivery to Tetraphase.  The
Certificate of Analysis shall be delivered with each Batch and shall set forth
the items tested, Specifications and methods against which and by which the
analyses are performed,  test results and date of manufacture and expiry.
Novasep shall also deliver a Released Executed Batch Record in a timely manner
and indicate on the Released Executed Batch Record that all batch Manufacturing
and control records have been reviewed and approved by the appropriate quality
unit. Novasep shall send, or cause to be sent, such certificates to Tetraphase
prior to the shipment of Product.

 

6.3

Manufacturing Compliance:  Novasep shall advise Tetraphase as soon as possible
if an authorized agent of any regulatory body visits Novasep’s manufacturing
facility (whether or not such visit includes an inquiry regarding Novasep’s
Manufacture of Product for Tetraphase).  Novasep also agrees to allow the FDA
and any other relevant Regulatory Authority to conduct any inspection related to
the manufacture of the Product and Novasep agrees to reasonably cooperate with
the FDA or such Regulatory Authority in connection with such
inspection.  Novasep will provide Tetraphase with notice of any such inspection
as soon as practicable, but no later than within [**] business days of becoming
aware of such inspection.

 

6.4

Reserve Samples:  Novasep shall be responsible for obtaining and maintaining
sufficient quantities of Product reserve samples pursuant to cGMP and in
compliance with that Quality Agreement executed by the parties on December 3,
2015.

 

6.5

[**] Quality Review: The Parties shall review and evaluate, at least [**], the
quality standards of Product to determine the need for changes in
Specifications, the Manufacturing Process, and/or controlled documents.

 

6.6

Records:  Any books and records relating to the receipt, manufacture, storage,
handling or testing of the Product and Components shall be maintained under this
Agreement by

ConfidentialPage | 9

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

Novasep in accordance with applicable laws, rules and regulations.  Novasep
shall maintain distribution records with respect to Product supplied hereunder
that contain all of the appropriate information as specified in cGMP. Novasep
shall keep all such books and records for at least [**] years.

 

6.7

Audits:  Tetraphase or its designee, at mutually agreed times during normal
business hours, shall have the right to inspect, [**] (unless for cause) and
during [**] business days maximum, Novasep Batch records, quality systems and
the portions of the Facility used for Manufacturing of Product. If the Parties
agree to audits more than [**], and/or to audit for more than [**]business days,
Tetraphase agrees to reimburse Novasep for Novasep’s reasonable expenses
incurred in hosting the additional audit day(s). Neither Tetraphase nor its
designee shall be permitted to remove or copy data without Novasep’s prior
consent.  Notwithstanding the foregoing, Tetraphase or its designee shall also
have the right to conduct “for-cause” audits to address significant Product or
safety concerns as discovered through the annual audit or Product failures
related to Novasep’s manufacture of Product.  Tetraphase shall notify Novasep in
writing in advance of the audit and thereafter, Tetraphase and Novasep shall
mutually determine the timing of the audit.

 

6.8

Observation by Tetraphase:  Tetraphase shall have the right, during normal
business hours and at mutually agreed time, to visit the Facility to ensure that
the Manufacturing Process complies with the Manufacturing Standards [**] for no
more than [**] business days.  At all times while in attendance at the Facility,
Tetraphase agrees to comply with all Novasep health and safety protocols and
other policies and procedures applicable to visitation of the Facility as
notified by Novasep to Tetraphase prior to or during such attendance.  Such
visits shall not interfere with Novasep’s operations. In the event of
non-compliance Tetraphase shall have the right to revisit the Facility as
reasonably necessary in order to confirm that compliance with the applicable
Manufacturing Standards has been re-established. The time limitation set forth
in this section shall not apply to any visits to the Facility as a result of
technical issues with the Manufacture of the Product, including but not limited
to issues that would jeopardize the timely supply of Product.

 

6.9

Legal Compliance: Each Party shall comply in all material respects with
applicable laws rules and regulations in the conduct of its activities under
this Agreement.  Unless otherwise stated, Novasep is responsible for compliance
with all federal, state and local laws and regulations (“Regulations”) as they
apply generally to the Facility and Novasep’s Manufacture of the Product under
this Agreement.  Tetraphase shall be responsible for compliance with all
Regulations as they apply to the use and sale of Product, which responsibility
shall include, without limitation, all contact with Regulatory Authorities
regarding the foregoing.

7.ACCEPTANCE OF PRODUCT.

 

7.1

Acceptance and Non-Conforming Product: Within [**] business days from the date
of completion of testing and Novasep’s release of each Batch of Product, Novasep
shall promptly forward to Tetraphase, or Tetraphase’s designee, copies of the
Released Executed Batch Record.

 

(a)

If Tetraphase believes any Batch of Product contains Non-Conforming Product,
Tetraphase shall notify Novasep by telephone, including a detailed explanation
of the non-conformity, and shall confirm such notice in writing to Novasep
within [**] business days. Tetraphase shall provide such notice of
Non-Conforming

ConfidentialPage | 10

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

Product within (i) [**] days after Tetraphase’s receipt of such Non-Conforming
Product in the event of a defect discovered by Tetraphase through the use of
reasonable testing methods and/or the agreed upon testing specifications or (ii)
promptly upon Tetraphase’s confirmation that Product is Non-Conforming Product
in the event of a defect (hidden or otherwise) which was not reasonably
discoverable through the use of such testing methods and/or testing
specifications.  Upon receipt of such notice, Novasep will investigate such
alleged non-conformity, and (A) if Novasep agrees such Product is Non-Conforming
Product, deliver to Tetraphase a corrective action plan within [**] calendar
days after receipt of Tetraphase’s written notice of non-conformity, or such
additional time as is reasonably required if such investigation or plan requires
data from sources other than Tetraphase or Novasep, or (B) if Novasep disagrees
with Tetraphase’s determination that the Batch of Product is non-conforming,
Novasep shall so notify Tetraphase by telephone within the [**] calendar day
period and confirm such notice in writing within [**] business days.

 

(b)

If the Parties dispute whether Product is Non‑Conforming Product, samples of the
relevant Batch of Product will be submitted to a mutually acceptable laboratory
or consultant for resolution, whose determination of conformity or
non‑conformity, and the cause thereof if non-conforming, shall be binding upon
the Parties absent manifest error. The costs of such laboratory or consultant
shall be borne by the Party whose position is not upheld by such laboratory or
expert’s conclusion.  If the dispute between the Parties relates to Novasep’s
ability to manufacture and deliver Product that is not Non-Conforming Product,
resolve their dispute in accordance with the procedures in Section 18.7.

 

7.2

Remedies for Non Conforming Product:  In the event Novasep agrees that the Batch
of Product is Non-Conforming Product and Tetraphase rejects the Batch, then
Novasep, at Tetraphase’s option, shall either (i) replace such non-conforming
Product within [**] calendar days from receipt of a request from Tetraphase, or
(ii) refund the Purchase Price of the Non-Conforming Product. In addition, the
due date for the final invoice issued at completion of Manufacturing of said
non-conforming Batch of Product will be extended until the date at which
replacement Product is released and determined to be conforming by Novasep and
Tetraphase.

8.PRODUCT RECALLS.

In the event Tetraphase shall be required to recall any Product because such
Product may violate local, state or federal laws or regulations, or the laws or
regulations of any applicable foreign government or agency, or does not conform
to the Manufacturing Standards, or in the event that Tetraphase elects to
institute a voluntary recall, withdrawal, field alert or similar action
(collectively a “Recall”), Tetraphase shall be responsible for coordinating such
Recall. Tetraphase shall promptly notify Novasep if any Product is the subject
of a Recall and provide Novasep with a copy of all documents relating to such
Recall. Novasep shall reasonably cooperate with Tetraphase in connection with
any Recall, at Tetraphase’s expense.  If Novasep discovers, after release and
distribution of a Batch(es), any finding which impacts or could impact on the
quality and safety attributes of the Product, Novasep will notify Tetraphase
within [**] business days. Tetraphase shall be responsible for all of the costs
and expenses of such Recall unless such recall is exclusively caused by
Novasep’s gross negligence or willful misconduct or the failure of Product to
conform to the Manufacturing Standards at the time of delivery to Tetraphase in
which case Novasep shall pay all reasonable direct costs and expenses associated
with the such Recall within the limitation set forth in Section 14.2 hereafter.

ConfidentialPage | 11

ActiveUS 165292859

--------------------------------------------------------------------------------

 

9.FORCE MAJEURE; FAILURE TO SUPPLY.

 

9.1

Force Majeure Events: Failure of either Party to perform under this Agreement
shall not subject such Party to any liability to the other if such failure is
caused by acts of God, acts of terrorism, fire, explosion, flood, drought, war,
riot, sabotage, embargo, strikes or other labor trouble, compliance with any
order or regulation of any government entity, or by any cause beyond the
reasonable control of the affected Party, whether or not foreseeable, provided
that written notice of such event is promptly given to the other Party. In the
case of a force majeure event, Novasep shall use commercially reasonable efforts
to arrange for the Manufacture of Product through subcontracting or other means
as appropriate to provide Product which conforms to cGMP and the Specifications.
However, if Novasep is unable to provide a solution for the Manufacturing of
Product reasonably acceptable to Tetraphase within sixty (60) calendar days of
such event, Tetraphase may terminate this Agreement as specified in Section
17.2(c) of this Agreement.

 

9.2

Failure to Supply:

 

(a)

Shortage of Supply:  Novasep shall notify Tetraphase immediately upon becoming
aware of an event of force majeure or any other event that would render Novasep
unable to supply any quantity of the Product required to be supplied
hereunder.  In such event, Novasep shall use commercially reasonable efforts to
remedy such shortage.

 

(b)

Procedure to Cure Supply Deficiencies:  If there is a Supply Deficiency, then if
requested by Tetraphase Novasep shall promptly take one (1) or more of the
following steps to remedy the Supply Deficiency, in the following order of
preference whenever reasonably practicable :(a) increase the length of a
manufacturing campaign at the Facility in order to manufacture and transfer to
Tetraphase additional Batches that meet the relevant requirements under this
Agreement to remedy the Supply Deficiency (each such Batch, a “Deficiency Cure
Batch”); (b) utilize any capacity at the Facility which is not then
contractually committed to the performance of services for third party customers
during the applicable quarter to manufacture and transfer to Tetraphase
Deficiency Cure Batches that meet the relevant requirements under this
Agreement; (c) coordinate and cooperate with Tetraphase to re-schedule
manufacture and transfer Batches of Product ordered hereunder that meet the
relevant requirements under this Agreement in order to maximize Novasep’s
ability to manufacture and transfer to Tetraphase Deficiency Cure Batches that
meet the relevant requirements under this Agreement while minimizing the
disruption of manufacture at the Facility then in force and any contractual
commitments to third party customers; and (d) use commercially reasonable
efforts to remedy the Supply Failure in subsequent quarters, if any, by
utilizing and dedicating excess capacity not contractually committed to third
party customers to manufacture and transfer Deficiency Cure Batches that meet
the relevant requirements under this Agreement and to reserve such capacity for
Tetraphase’s requirement until the issues surrounding the Supply Deficiency have
been remedied to Tetraphase’s satisfaction.

 

(c)

Supply Failure:

ConfidentialPage | 12

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

(i)

Tetraphase may elect, in addition to all other remedies available in law, in
equity or under this Agreement, either to: (A) treat the Supply Failure as a
Supply Deficiency, such that the provisions of clause (b) above shall apply; or
(B) use an alternative supplier for Tetraphase’s requirements of Product (in
which case all portions of the relevant forecast shall be deemed non-binding);
or (C) terminate this Agreement as a result of Novasep’s material breach.

 

9.3

Safety Stock:  Novasep shall maintain, at its own risk and Tetraphase expense,
safety stock of (1) [**] supply of Product, measured, as of any date, by the
Purchase Orders delivered to Novasep by Tetraphase during the immediately
preceding [**] and (2) any and all Product and intermediates (including the
penultimate form of the Product) produced during the validation process set
forth in Exhibit D.

 

9.4

Alternative Supplier:  Nothing in this Agreement shall preclude Tetraphase, at
any time during the Term, from qualifying an alternate supplier to manufacture
and supply Product. If Tetraphase desires to establish an alternate supplier,
either following a Supply Failure or to establish one or more back-up
supplier(s) (where the definition of back-up is to supply at maximum [**]%
Tetraphase’ annual demand for the first [**] years of the Term of this Agreement
and at maximum [**]% for the last [**] years of the Term of this Agreement),
Novasep shall reasonably assist Tetraphase for a reasonable period of time in
such transfer.  For clarity, in the event that the facility or facilities
selected by Tetraphase are owned or operated by a competitor of Novasep, Novasep
shall not be required to communicate directly with such competitor in connection
with Novasep’s performance of such technology transfer activities.  Tetraphase
shall reimburse Novasep for all documented direct costs and expenses properly
and reasonably incurred by Novasep in connection with all such technology
transfer activities requested by Tetraphase.

10.CHANGES IN MANUFACTURING.

 

10.1

Changes to Master Batch Records and Specifications:  Each Party agrees to notify
the other promptly of any regulatory or other requested changes to Product,
Manufacturing, Specifications or the MBR. Novasep shall notify Tetraphase of and
require written approval from Tetraphase for changes to Master Batch Records or
Specifications prior to the Manufacturing of subsequent Batches of Product.

 

10.2

Product-Specific Changes:  If Facility, equipment, process or system changes are
required of Novasep as a result of requirements set forth by the FDA or any
other Regulatory Authority, and such regulatory changes apply only to the
Manufacture and supply solely to the Product, then Tetraphase and Novasep will
review such requirements and agree in writing to such regulatory changes, and
Tetraphase shall bear [**]% of the reasonable costs thereof.

 

10.3

General Changes:  If such regulatory changes apply generally to the Product as
well as to other products manufactured by Novasep for itself or for third
parties, then Tetraphase shall pay a pro rata amount of the reasonable cost of
such regulatory changes based upon the proportion of time that such facility is
dedicated to the Manufacture of Product relative to the manufacture of such
other products.

 

10.4

Other Changes:  Other changes to the Manufacturing Process and/or Specifications
shall be by mutual agreement of the Parties provided that Novasep shall not
unreasonably

ConfidentialPage | 13

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

refuse or condition any request from Tetraphase to make any changes desired by
Tetraphase.  Any changes to the Manufacturing Process and/or Specifications
shall be implemented on terms and conditions to be agreed upon in good faith,
which may include reasonable adjustments (which may be upward or downward, as
appropriate) to the relevant price for Product payable to Novasep for its
services hereunder.

 

10.5

Unused Materials In the event of changes requested by Tetraphase or to comply
with any regulatory requirement, Tetraphase shall reimburse Novasep for any
Novasep-Supplied Components that cannot reasonably be used by Novasep or
returned for credit.

11.CONFIDENTIALITY.

 

11.1

Confidentiality.  For purposes of this Agreement “Confidential Information”
means all information provided by or on behalf of one Party (the “Disclosing
Party”) to the other Party in connection with this Agreement including, without
limitation, all data, inventions and information developed in or as a result of
the performance of this Agreement, whether in oral, written, graphic or
electronic form.  Without limiting the generality of the foregoing, all
Inventions and Intellectual Property of either Party shall be deemed the
“Confidential Information” of such Party.  Each Party agrees, with respect to
any Confidential Information disclosed to such Party (the “Receiving Party”) by
the Disclosing Party  hereunder: (a) to use such Confidential Information only
for the purposes set forth in this Agreement or to exercise its rights under
this Agreement; (b) to receive, maintain and hold the Confidential Information
in strict confidence and to use the same methods and degree of care (but at
least reasonable care) to prevent disclosure of such Confidential Information as
it uses to prevent disclosure of its own proprietary and Confidential
Information and to protect against its dissemination to unauthorized parties;
(c) not to disclose, or authorize or permit the disclosure of any Confidential
Information to any third party, except to its Affiliates, without the prior
written consent of the Disclosing Party; and (d) except as needed to fulfill its
obligations hereunder, to return any Confidential Information to the Disclosing
Party at the request of the Disclosing Party and to retain no copies or
reproductions thereof, except that the Receiving Party may retain a single
archival copy of the Confidential Information for the sole purpose of
determining the scope of obligations incurred under this Agreement.

 

11.2

Limitations.  The Receiving Party shall not be obligated to treat information as
Confidential Information of the Disclosing Party if the Receiving Party can show
by competent written evidence that such information: (a) was already known to
the Receiving Party without any obligations of confidentiality prior to receipt
from the Disclosing Party; (b) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party; (c) became generally available to the public or otherwise part
of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of any obligation of confidentiality;
(d) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a third party who had no obligation not to disclose such
information to others; or (e) was independently discovered or developed by the
Receiving Party without the use of or reference to the Disclosing Party’s
Confidential Information.

 

11.3

Authorized Disclosure.  Notwithstanding Section 11.1, the Receiving Party may
disclose Confidential Information, without violating its obligations under this
Article 11, to the extent the disclosure is required by a valid order of a court
or other governmental body having jurisdiction; provided, however, that the
Receiving Party gives reasonable prior written notice to the Disclosing Party of
such required disclosure and makes a

ConfidentialPage | 14

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

reasonable effort to assist the Disclosing Party in obtaining, a protective
order preventing or limiting the disclosure and/or requiring that the
Confidential Information so disclosed be used only for the purposes for which
the law or regulation requires, or for which the order was issued.  The
Receiving Party will limit access to the Confidential Information of the
Disclosing Party to only those of the Receiving Party’s employees or authorized
representatives having a need to know and who are bound by obligations of
confidentiality and non-use consistent with those set forth herein.

 

11.4

Injunctive Relief.  The Parties expressly acknowledge and agree that any breach
or threatened breach of this Article 11 may cause immediate and irreparable harm
to the Disclosing Party which may not be adequately compensated by
damages.  Each Party therefore agrees that in the event of such breach or
threatened breach and in addition to any remedies available at law, the
Disclosing Party shall have the right to seek equitable and injunctive relief,
without bond, in connection with such a breach or threatened breach.

 

11.5

Public Announcements.  All publicity, press releases and other announcements
relating to this Agreement shall be reviewed in advance by, and subject to the
approval of, both Parties (which approval shall not be unreasonably withheld);
provided, however, that either Party may (a) disclose the terms of this
Agreement insofar as required to comply with applicable securities laws,
provided that in the case of such disclosures the Party proposing to make such
disclosure notifies the other Party reasonably in advance of such disclosure and
cooperates to minimize the scope and content of such disclosure, and
(b) disclose the terms of this Agreement to such Party’s investors, professional
advisors or potential investors, acquirers, or merger candidates who are bound
by obligations of confidentiality and non-use consistent with those set forth
herein.  The failure of a Party to respond in writing to a publication proposal
from the other Party within [**] working days of such party’s receipt of such
publication shall be deemed as such Party’s approval of such publication as
received by such Party.  Each Party agrees that it shall cooperate fully and in
a timely manner with the other with respect to any disclosures to the Securities
and Exchange Commission and any other governmental or regulatory agencies,
including requests for confidential treatment of Confidential Information of
either Party included in any such disclosure.

 

11.6

Duration of Confidentiality:  All obligations of confidentiality and non-use
imposed upon the Parties under this Agreement shall expire [**] years after the
expiration or earlier termination of this Agreement; provided, however, that
Confidential Information which constitutes the trade secrets of a Party shall be
kept confidential indefinitely, subject to the limitations set forth in Sections
11.2 and 11.3.

12.INVENTIONS.

 

12.1

Background Intellectual Property:  Except as the Parties may otherwise expressly
agree in writing, each Party shall continue to own its existing Intellectual
Property and Intellectual Property developed or acquired by such Party outside
of this Agreement (“Background Intellectual Property”), without conferring any
interests therein on the other Party. Without limiting the generality of the
preceding sentence, Tetraphase shall retain all right, title and interest
arising under the United States Patent Act, the United States Trademark Act, the
United States Copyright Act and all other applicable laws, rules and regulations
in and to all Product, Labeling and trademarks associated therewith
(collectively, “Tetraphase’s Existing Intellectual Property”). Neither Novasep
nor any

ConfidentialPage | 15

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

third party shall acquire any right, title or interest in Tetraphase’s
Intellectual Property by virtue of this Agreement or otherwise, except to the
extent expressly provided herein.

 

12.2

Individually Owned Inventions:  Except as the Parties may otherwise agree in
writing, all Inventions which are conceived, reduced to practice, or created
solely or jointly by or on behalf of a Party in the course of performing its
obligations under this Agreement and that pertain to the Product, but not which
are of general use in pharmaceutical manufacturing (“Product Inventions”) shall
be solely owned and subject to use and exploitation by Tetraphase. Novasep
hereby assigns all right and title in such Product Inventions and Intellectual
Property therein, to Tetraphase.  Novasep agrees to execute such assignments and
other documents, to cause its employees, consultants and subcontractors to
execute such assignments and other documents, and to take such other actions as
may be reasonably requested by Tetraphase from time to time in order to effect
to the ownership provisions of this Section 12.2.  With respect to Inventions
that are conceived, reduced to practice, or created by or on behalf of a Party
in the course of performing its obligations under this Agreement and are not
Product Inventions, the following terms of ownership shall apply:  Tetraphase
shall solely own all such Inventions made solely by employees, consultants
and/or subcontractors of Tetraphase (“Tetraphase’s Project Intellectual
Property”); and Novasep shall solely own Inventions made solely by employees,
consultants and/or subcontractors of Novasep ( “Novasep’s Project Intellectual
Property”).

 

12.3

Jointly Owned Inventions:  All Inventions (other than Product Inventions) which
are conceived, reduced to practice, or created jointly by the Parties and/or
their respective agents (i.e., employees or agents who would be or are properly
named as co-inventors under the laws of the United States on any patent
application claiming such Inventions) in the course of the performance of this
Agreement shall be owned jointly by the Parties. Each Party shall have full
rights to exploit such Inventions for its own commercial purposes without any
obligation or duty of accounting to the other. The Parties shall share equally
in the cost of mutually agreed patent filings with respect to all such jointly
owned Inventions. The decision to file for patent coverage on jointly owned
Inventions shall be mutually agreed upon, and the Parties shall select a
mutually acceptable patent counsel to file and prosecute patent applications
based on such joint Inventions.

 

12.4

License Grants:

 

(a)

License to Novasep.  During the Term, Tetraphase hereby grants to Novasep a
fully paid, non-exclusive license under any and all of Tetraphase’s Existing
Intellectual Property, Product Inventions and Tetraphase’s Project Intellectual
Property that is necessary for Novasep to perform its obligations under this
Agreement, for the sole and limited purpose of Novasep’s performing its
obligations under this Agreement.

 

(b)

License to Tetraphase.  Novasep hereby grants to Tetraphase an irrevocable,
fully paid, royalty-free, perpetual, worldwide, non-exclusive license, with the
right to grant and authorize sublicenses, under any and all Novasep’s Background
Intellectual Property and Novasep’s Project Intellectual Property that Novasep
incorporates into the Manufacturing Process or that is otherwise necessary for
the practice of the Manufacturing Process, for the sole and limited purpose of
manufacturing, or having manufactured Products.

ConfidentialPage | 16

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

12.5

Disclaimer:  Except as otherwise expressly provided herein, nothing contained in
this Agreement shall be construed or interpreted, either expressly or by
implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either Party to the other of any right, title, license or other
interest of any kind in any of its Inventions or other Intellectual Property,
(ii) creating an obligation on the part of either Party to make any such grant,
transfer or other conveyance or (iii) requiring either Party to participate with
the other Party in any cooperative development program or project of any kind or
to continue with any such program or project.

 

12.6

Confidentiality of Inventions:  Inventions shall be deemed to be the
Confidential Information of the Party(ies) owning such Inventions.  Any
disclosure of Confidential Information by one Party to the other under the
provisions of this Article 12 shall be treated as the disclosing Party’s
Confidential Information under this Agreement. It shall be the responsibility of
the Party preparing a patent application to obtain the written permission of the
other Party to use or disclose the other Party’s Confidential Information in the
patent application before the application is filed and for other disclosures
made during the prosecution of the patent application.

13.REPRESENTATIONS AND WARRANTIES.

 

13.1

Mutual Representations: Each Party hereby represents and warrants to the other
Party that (a) such Party is duly organized, validly existing, and in good
standing under the laws of the place of its establishment or incorporation,
(b) such Party has taken all action necessary to authorize it to enter into this
Agreement and perform its obligations under this Agreement, (c) this Agreement
will constitute the legal, valid and binding obligation of such Party, and
(d) neither the execution of this Agreement nor the performance of such Party’s
obligations hereunder will conflict with, result in a breach of, or constitute a
default under any provision of the organizational documents of such Party, or of
any law, rule, regulation, authorization or approval of any government entity,
or of any agreement to which it is a Party or by which it is bound.

 

13.2

Novasep Warranty:  Novasep represents and warrants that all Product manufactured
and supplied under this Agreement shall be manufactured at the Facility, conform
to the Manufacturing Standards, and shall not be adulterated or misbranded
within the meaning of the United States Food, Drug, and Cosmetic Act (as amended
from time to time) or other applicable law, when delivered to Tetraphase in
accordance with this Agreement.  Novasep represents and warrants that it has
obtained (or will obtain prior to Manufacturing Product), and will remain in
compliance with during the Term, all permits, licenses and other authorizations
(the “Permits”) which are required under federal, state and local laws, rules
and regulations applicable to the Manufacture of Product; provided, however,
Novasep shall have no obligation to obtain Permits relating to the sale,
marketing, distribution or use of Product.  Novasep further represents and
warrants that: (a) the Facility conforms to cGMP and the requirements of all
applicable governmental and regulatory authorities; (b) all Product delivered
hereunder shall be delivered to Tetraphase with good and valid title, free and
clear of all liens and encumbrances; (c) neither Novasep, nor any employee,
personnel or contractor of Novasep who will perform services under this
Agreement, has been suspended, debarred or subject to temporary denial of
approval, and to the best of its knowledge, is not under consideration to be
suspended, debarred or subject to temporary denial of approval, by the FDA or
any other governmental or regulatory authority from working in or providing
services, directly or indirectly, to any applicant for approval of a drug
product or any pharmaceutical or biotechnology company under the Generic Drug
Enforcement Act of

ConfidentialPage | 17

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

1992 or any other similar law  or regulation in any other jurisdiction; and (d)
in its performance of its obligations under this Agreement, Novasep will not
knowingly incorporate into the Manufacturing Process any Intellectual Property
of a third party for which it does not have a license that permits it to do
so.  Novasep makes no representation or warranty with respect to the sale,
marketing, distribution or use of the Product.

 

13.3

Tetraphase Warranties:  Tetraphase represents and warrants that (a) it has the
right to give Novasep any tetraphase-supplied material and information provided
by Tetraphase hereunder, and that Novasep has the right to use such information
for the Manufacture of Product, and (b) as of the Effective Date,  Novasep’s
manufacture of Product in accordance with the Specifications and this Agreement
does not, to Tetraphase’s knowledge, infringe any patents or other intellectual
property rights belonging to third parties.

 

13.4

Disclaimer of Warranties:  Except as expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

14.EXCLUSION AND LIMITATION OF LIABILITY AND WAIVER.

 

14.1

Exclusion of Liability:  EXCEPT WITH RESPECT TO A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 15.1 OR 15.2 OR WITH RESPECT TO A BREACH OF THE
CONFIDENTIALITY OR NON-USE OBLIGATIONS UNDER ARTICLE 11, Under no circumstances
shall EITHER PARTY be liable TO THE OTHER PARTY HEREUNDER for loss of use or
profits, collateral, special, consequential, punitive or other INDIRECT damages.

 

14.2

Limitation of liability: Notwithstanding any other terms of this Agreement, the
aggregate liability of Novasep arising out of any term or condition of the
present Agreement with respect to any batch of Product shall be in any case
limited to twice the sum paid by Tetraphase to Novasep for such batch of
Product.

15.INDEMNIFICATION.

 

15.1

Tetraphase Indemnification:  Tetraphase hereby agrees to defend, indemnify and
hold harmless Novasep and its Affiliates and their respective officers,
directors, employees, contractors, consultants and agents (each, a “Novasep
Indemnitee”) from and against any and all losses, damages, liabilities, expenses
and costs, including reasonable legal expense and attorneys’ fees (“Losses”), to
which any Novasep Indemnitee may become subject as a result of any claim,
demand, action or other proceeding by any third party including, without
limitation, property damage, death or personal injury  of third parties (a
“Claim”) against an Novasep Indemnitee arising or resulting, directly or
indirectly, from (a) Tetraphase’s storage, promotion, labeling, marketing,
distribution, use or sale of Product, (b) Tetraphase’s negligence or willful
misconduct, or (c) Tetraphase’s breach of this Agreement, except to the extent
any such Loss(es) are caused by the negligence or willful misconduct of the
Novasep Indemnitees or by the breach of this Agreement by Novasep.

ConfidentialPage | 18

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

15.2

Novasep Indemnification:  Novasep hereby agrees to defend, indemnify and hold
harmless Tetraphase and its Affiliates and any of their respective directors,
officers, employees, subcontractors and agents (each, a “Tetraphase Indemnitee”)
from and against any and all Losses to which any Tetraphase Indemnitee may
become subject as a result of any Claim arising from (a) any Novasep
Indemnitee’s negligence or willful misconduct or (b) the breach of this
Agreement by Novasep, except to the extent any such Loss(es) are caused by the
negligence or willful misconduct of the Tetraphase Indemnitees or by the breach
of this Agreement by Tetraphase.

 

15.3

Indemnitee Obligations:  A Party that makes a claim for indemnification under
this Article 15 shall promptly notify the other Party (the “Indemnitor”) in
writing of any action, claim or other matter in respect of which such Party,
intends to claim such indemnification; provided, however, that failure to
provide such notice within a reasonable period of time shall not relieve the
Indemnitor of any of its obligations hereunder except to the extent the
Indemnitor is prejudiced by such failure.  The indemnified Party shall permit
the Indemnitor, at its discretion, to settle any such action, claim or other
matter, and the indemnified Party agrees to the complete control of such defense
or settlement by the Indemnitor.  Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the indemnified
Party’s rights hereunder, or impose any obligations on the indemnified Party in
addition to those set forth herein, in order for it to exercise such rights,
without the indemnified Party’s prior written consent, which shall not be
unreasonably withheld or delayed. No such action, claim or other matter shall be
settled without the prior written consent of the Indemnitor, which shall not be
unreasonably withheld or delayed.  The indemnified Party shall fully cooperate
with the Indemnitor and its legal representatives in the investigation and
defense of any action, claim or other matter covered by the indemnification
obligations of this Article 15. The indemnified Party shall have the right, but
not the obligation, to be represented in such defense by counsel of its own
selection and at its own expense.

16.INSURANCE.

 

16.1

Tetraphase Insurance:  Tetraphase shall procure and maintain, from the Effective
Date through the date that is one year after the expiration date of all Product
Manufactured under this Agreement, commercial general liability insurance,
including without limitation, Product Liability and Contractual Liability
coverage. Such insurance shall cover amounts not less than $[**] combined single
limit and shall be with an insurance carrier reasonably acceptable to Novasep.

 

16.2

Novasep Insurance:  Novasep shall procure and maintain, from the Effective Date
through the date that is one year after the expiration date of all Product
Manufactured under this Agreement, Commercial General Liability Insurance,
including without limitation, Product Liability and Contractual Liability
coverage.  Such insurance shall cover amounts not less than $[**] combined
single limit.

17.TERM AND TERMINATION.

 

17.1

Term:  This Agreement shall commence on the Effective Date and will continue for
five (5) years after the Effective Date (the “Initial Term”).  Unless otherwise
terminated in accordance with this Article 17, this Agreement shall be
automatically extended for an indefinite period (the “Renewal Term” and together
with the Initial Term, the “Term”).  Notwithstanding any of the foregoing,
either Party may terminate this Agreement at the

ConfidentialPage | 19

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

end of the Initial Term or during the Renewal Term provided, however, that it
has given the other Party at least eighteen (18) months prior written notice of
termination.

 

17.2

Termination:  This Agreement may be terminated at any time upon the occurrence
of any of the following events:

 

(a)

Termination for Breach: Either Party may terminate this Agreement upon the
material breach (which shall include any breach of payment terms) of any
provision of this Agreement by the other Party if such breach is not cured by
the breaching Party within [**] days (or such additional time reasonably
necessary to cure such breach provided the breaching Party has commenced a cure
within the [**]-day period and is diligently pursuing completion of such cure)
after receipt by the breaching Party of written notice of such breach.

 

(b)

Termination for Financial Matters:  This Agreement may be terminated immediately
by either Party by giving the other Party written notice thereof in the event
such other Party makes a general assignment for the benefit of its creditors, or
proceedings of a case are commenced in any court of competent jurisdiction by or
against such Party seeking (a) such Party’s reorganization, liquidation,
dissolution, arrangement or winding up, or the composition or readjustment of
its debts, (b) the appointment of a receiver or trustee for or over such Party’s
property, or (c) similar relief in respect of such Party under any law relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debt, and such proceedings shall continue undismissed, or an order
with respect to the foregoing shall be entered and continue unstayed, for a
period of more than sixty (60) days.

 

(c)

Termination for Force Majeure:  Tetraphase shall have the right to terminate
this Agreement with thirty (30) days written notice to Novasep in the event that
Novasep experiences a force majeure event.

 

(d)

Termination for Regulatory Action:  Tetraphase may terminate this Agreement upon
thirty (30) days’ prior written notice if any Regulatory Authority takes any
action, or raises any objection, that prevents Tetraphase from importing,
exporting, purchasing, or selling the Product.

 

17.3

Effects of Termination:

 

(a)

In the event this Agreement is terminated, other than by Novasep pursuant to
Section 17.2(a), (i) Novasep shall, at Tetraphase’s sole cost and expense, make
reasonable effort to convey to Tetraphase all manufacturing know-how and other
information related to the Manufacturing Process sufficient to enable Tetraphase
to manufacture Product (including assay methods, SOPs, detailed equipment
requirements and specifications, materials and all know-how contained in the
Master Batch Record), and (ii) Novasep shall promptly, upon request by
Tetraphase and at Tetraphase’s sole cost and expense, provide such other
assistance as Tetraphase may reasonably request (including access to and
assistance from employees with knowledge of the Manufacturing Process during any
transition period).  Such know-how and information shall include, without
limitation, records and reports related to (A) the Manufacturing Process, (B)
testing for compliance with the Specifications, and (C) Batch records for
previously supplied Product.In addition, Novasep shall refund to Tetraphase

ConfidentialPage | 20

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

amounts pre-paid for Product which will not be delivered as a result of
termination.

 

(b)

Intentionally Removed

 

(c)

Termination or expiration of this Agreement shall not release either Party from
any liability, right of action or other obligation which has arisen prior to
such termination or expiration including Novasep’s obligation to deliver to
Tetraphase such quantity of Product under any accepted Purchase Order by Novasep
prior to the effective date of termination or expiration, and Tetraphase’s
obligation to pay Novasep the amount set forth in such Purchase Order as well as
the safety stock and all the raw material purchased by Novasep for the [**]
month forecast ongoing at the date of termination or expiration of the
Agreement.

Further, Each Party shall immediately return or hand-over to the other and
refrain from using all Confidential Information which belongs to the other.

 

17.4

Survival: The provisions of Sections 13.2, 13.4, 17.3 and 17.4, and Articles 7,
8, 9, 11, 12, 14, 15, 16 and 18 hereof shall survive expiration or termination
of this Agreement.

18.GENERAL PROVISIONS.

 

18.1

Notices:  Any notice to be given under this Agreement must be in writing and
delivered either via e-mail, in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the Party to be notified at its address
given below, or at any address such Party has previously designated by prior
written notice to the other.  Notice shall be deemed sufficiently given for all
purposes upon the actual delivery thereof at the address designated in
accordance with this paragraph.

 

If to Tetraphase:

Tetraphase Pharmaceuticals, Inc.
480 Arsenal Way
Watertown, MA 02472
United States of America
Attn:General Counsel

Telephone:[**]
Facsimile:[**]
E-mail:        [**]

 

If to Novasep:

Novasep LLC
23 Creek Circle
Boothwyn, PA  19061
USA
Attn: Andrew Brennan

Telephone: [**]
Facsimile: [**]
E-mail:  [**]

For specific inquiries, the following Novasep responsible parties may be
contacted directly:

ConfidentialPage | 21

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

Project Manager

[**]

 

Quality Control and Assurance

[**]

For specific inquiries, the following Tetraphase responsible parties may be
contacted directly:

 

Project Manager:

[**]

 

18.2

Quality Control and Assurance: [**]Entire Agreement; Amendment:  The Parties
acknowledge that this Agreement sets forth the entire agreement and
understanding of the Parties and supersedes all prior written or oral agreements
or understandings with respect to the subject matter hereof. No modification of
any of the terms of this Agreement, or any amendments or Appendices, shall be
deemed to be valid unless in writing and signed by an authorized agent or
representative of both Parties hereto. No course of dealing or usage of trade
shall be used to modify the terms and conditions herein.

 

18.3

Waiver:  None of the provisions of this Agreement shall be considered waived by
any Party hereto unless such waiver is agreed to, in writing, by authorized
agents of both Parties. The failure of a Party to insist upon strict conformance
to any of the terms and conditions hereof, or failure or delay to exercise any
rights provided herein or by law shall not be deemed a waiver of any rights of
either Party.

 

18.4

Assignment:  This Agreement may not be assigned or transferred by either Party
without the prior written consent of the other, which consent will not be
unreasonably withheld or delayed; provided, however, that either Party may
assign this Agreement without the other Party’s consent to an Affiliate or in
connection with the transfer or sale of all or substantially all of the business
of such Party to which this Agreement relates, whether by merger, sale of stock,
sale of assets or otherwise.  Any attempted assignment of this Agreement not in
compliance with this Section 18.4 shall be null and void.  No assignment shall
relieve either Party of the performance of any accrued obligation that such
Party may then have under this Agreement.  This Agreement shall inure to the
benefit of and be binding upon each Party signatory hereto, its successors and
permitted assigns, subsidiaries and Affiliates.

 

18.5

Independent Contractor:  Novasep shall act as an independent contractor for
Tetraphase in providing the services required hereunder and shall not be
considered an agent of, or joint venturer with, Tetraphase. Unless otherwise
provided herein to the contrary, Novasep shall furnish all expertise, labor,
supervision, machining and equipment necessary for performance hereunder and
shall obtain and maintain all building and other permits and licenses required
by public authorities.

 

18.6

Governing Law; Limitations:  This Agreement is made under and will be construed
in accordance with the laws of the State of New York without giving effect to
that jurisdiction’s choice of law rules.  The United Nations Convention on
Contracts for the International Sale of Goods will not apply to this Agreement
or to transactions processed under this Agreement.

 

18.7

Dispute Resolution:  In case of disputes between the Parties arising from the
enforcement and/or the interpretation of the Agreement, the Parties shall try to
settle amicably and rapidly such dispute. It is expressly agreed between the
Parties that if no settlement can be found between them within a reasonable
period of time, and in any case

ConfidentialPage | 22

ActiveUS 165292859

--------------------------------------------------------------------------------

 

 

no later than [**] months following the receipt by one Party of the written
claim of the other Party, any disputes shall be brought in the Federal or State
courts of New York which shall have exclusive jurisdiction.

 

18.8

Attorney’s Fees:  The successful Party in any litigation or other dispute
resolution proceeding to enforce the terms and conditions of this Agreement
shall be entitled to recover from the other Party reasonable attorney’s fees and
related costs involved in connection with such litigation or dispute resolution
proceeding.

 

18.9

Severability: In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the Parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
by their duly-authorized representatives as of the Effective Date above.

TETRAPHASE PHARMACEUTICALS, INC.

FINORGA S.A.S.

By:  /s/ Guy Macdonald

 

By:  /s/ Laurent Castel

 

Name:  Guy Macdonald

 

Name:  Laurent Castel

 

Title:  CEO

 

Title:  President Finorga SAS

 

 

 

ConfidentialPage | 23

ActiveUS 165292859

--------------------------------------------------------------------------------

 

Exhibit A

Components

Components Used in the Commercial Process for [**]

Table 1 shows the batch input size for each of the steps that will be carried
for the commercial manufacture of [**]

Table 1 – Batch Input Size

Reaction Step

Input Material (Limiting)

Batch Size1 (kg)

Minimum

Maximum

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

1 Amounts refer to the quantity of the input material used in the step.

The tables below list the target quantities of materials used in the manufacture
of [**]. The proven acceptable ranges (PAR) for material charges are provided
and for some reagents are expressed in molar ratios with respect to the starting
material.  Material amounts required, including solvent quantities, may vary
depending upon batch size and equipment configuration but will be within ranges
to ensure the quality of the drug substance.

Table 2 – Materials Used in the Manufacture of [**]

Process Step

Material

Target Quantity (PAR)

Molar Ratio (PAR)

ConfidentialPage | 24

ActiveUS 165292859

--------------------------------------------------------------------------------

 

Process Step

Material

Target Quantity (PAR)

Molar Ratio (PAR)

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 



ConfidentialPage | 25

ActiveUS 165292859

--------------------------------------------------------------------------------

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

ConfidentialPage | 26

ActiveUS 165292859

--------------------------------------------------------------------------------

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

ConfidentialPage | 27

ActiveUS 165292859

--------------------------------------------------------------------------------

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]




ConfidentialPage | 28

ActiveUS 165292859

--------------------------------------------------------------------------------

 

Exhibit B

Purchase Price

1.

Quantity / Number of Batches / Pricing

Product

Number of Batches per Year

Quantity (kg)

Price (USD/kg)

 

[**]

[**]

[**]

Tesla St4

[**]

[**]

[**]

 

[**]

[**]

[**]

 

•

Pricing is inclusive of all raw materials with the exception of [**].

 

•

Tetraphase will provide [**]

 

•

Manufacturing will be performed in the same workshops as the PPQ campaign.

 

•

The pricing above is based on the production performance of the process
validation campaign. Should process improvements (whether they be operational or
otherwise) be achieved through additional development work and recognized on
scale, the pricing will be re-evaluated at that time and the parties will use
commercially reasonable efforts to determine a mutually agreed upon new pricing.

2.

Currency Exchange Rate

The price offered is based on a Euro-USD exchange rate of [**]




ConfidentialPage | 29

ActiveUS 165292859

--------------------------------------------------------------------------------

 

Exhibit C

Specifications

 

 

ConfidentialPage | 30

ActiveUS 165292859

--------------------------------------------------------------------------------

Tetraphase Pharmaceuticals, Inc.
480 Arsenal Street, Suite 110
Watertown, MA 02472

[g2017110121082642015044.jpg]

SPECIFICATION

Document No: [**]

Title:Material Specification for [**]

Version: 01

Stage:  Commercial

 

MATERIAL SPECIFICATION

Material Name:

[**]

Material Description:

[**]

Compound Number

[**]

Material Code:

[**]

Storage Conditions:

[**]

Shipping Conditions:

[**]

Retest Period:

[**]

Expiry Period:

[**]

Container Closure System:

[**]

Material Type:

[X]  Drug Substance (DS)

[  ]   Drug Product (DP)

[  ]   Intermediate (IN)

[  ]   Starting Material (SM)

[  ]   Seed Material (SD)

[  ]   Other [OT]

 

Release Specifications:

Test

Method

Method Number

Acceptance Criteria

Appearance2

Visual

[**]

[**]

Identification

HPLC
Method 1

[**]

[**]

Identification

IR

[**]

[**]

Chloride content

IC (%w/w)

[**]

[**]

Polymorph2

XRPD

[**]

[**]

 

Tetraphase Pharmaceuticals, Inc documentation is considered CONFIDENTIAL and
PROPRIETARY. Distribution to third parties without prior permission is
prohibited.

INFORMATION ONLY

Page 1 of 4

ActiveUS 165292859

--------------------------------------------------------------------------------

Tetraphase Pharmaceuticals, Inc.
480 Arsenal Street, Suite 110
Watertown, MA 02472

[g2017110121082642015044.jpg]

SPECIFICATION

Document No: [**]

Title:Material Specification for [**]

Version: 01

Stage:  Commercial

 

Test

Method

Method Number

Acceptance Criteria

Impurities2

HPLC (area%) Method 1

[**]

[**]

[**]

Impurities2

HPLC (area%) Method 2

[**]

[**]

[**]

Impurities

HPLC (%w/w) Method 3

[**]

[**]

[**]

Assay2 (anhydrous, solvent free)

HPLC (% w/w) Method 1

[**]

[**]

Residual Solvents2

GC

[**]

[**]

[**]

[**]

[**]

1-Methy 1-2-pyrrolidone

HPLC (ppm) Method 4

[**]

[**]

Methyl Chloride2 (MeCl)

GC-MS (ppm)

[**]

[**]

Ethyl Chloride2 (EtCl)

GC-MS (ppm)

[**]

[**]

Moisture Content2

Karl Fisher

(% w/w)

Ph. Eur. 2.5.32, USP <921> Method 1c

[**]

[**]

Heavy Metals

USP <231> Method II (ppm)

[**]

[**]

Palladium

ICP-MS (ppm)

[**]

[**]

Specific Rotation

Ph. Eur. 2.2.7 USP <781S>

[**]

[**]

Endotoxin

Ph. Eur. 2.6.14 method D

USP <85>

[**]

[**]

 

Tetraphase Pharmaceuticals, Inc documentation is considered CONFIDENTIAL and
PROPRIETARY. Distribution to third parties without prior permission is
prohibited.

INFORMATION ONLY

Page 2 of 4

ActiveUS 165292859

--------------------------------------------------------------------------------

Tetraphase Pharmaceuticals, Inc.
480 Arsenal Street, Suite 110
Watertown, MA 02472

[g2017110121082642015044.jpg]

SPECIFICATION

Document No: [**]

Title:Material Specification for [**]

Version: 01

Stage:  Commercial

 

Test

Method

Method Number

Acceptance Criteria

Bioburden2

Total Viable Aerobic Count, Bacteria

 

Total Viable Aerobic Count, Fungi

Ph. Eur. 2.6.12 USP <61>

[**]

[**]

[**]




 

Tetraphase Pharmaceuticals, Inc documentation is considered CONFIDENTIAL and
PROPRIETARY. Distribution to third parties without prior permission is
prohibited.

INFORMATION ONLY

Page 3 of 4

ActiveUS 165292859

--------------------------------------------------------------------------------

Tetraphase Pharmaceuticals, Inc.
480 Arsenal Street, Suite 110
Watertown, MA 02472

[g2017110121082642015044.jpg]

SPECIFICATION

Document No: [**]

Title:Material Specification for [**]

Version: 01

Stage:  Commercial

 

Prepared by:

Date:

/s/ Anne Fornicola

07 APR 2017

Anne Fornicola, Director, CMC PM

Tetraphase Pharmaceuticals, Inc.

 

 

 

Approved by:

Date:

/s/ Jonathan Walker

7th April 2017

Jonathan Walker, VP, Manufacturing

Tetraphase Pharmaceuticals, Inc.

 

/s/ Robert Costanzo

11 Apr 2017

Robert Costanzo, Director, Quality Control

Tetraphase Pharmaceuticals, Inc.

 

/s/ Steven Ferris

11 Apr 2017

Steven Ferris, Senior Director, Quality Assurance

Tetraphase Pharmaceuticals, Inc.

 

 

VERSION SUMMARY

Brief Summary of Changes to this Document:

DCR #

Version

Summary of Changes

17-014

00

[**]

17-017

01

[**]

 

 

 

 

 

 

 

Tetraphase Pharmaceuticals, Inc documentation is considered CONFIDENTIAL and
PROPRIETARY. Distribution to third parties without prior permission is
prohibited.

INFORMATION ONLY

Page 4 of 4

ActiveUS 165292859

--------------------------------------------------------------------------------

 

Exhibit D

Validation Protocols

 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. A total of 160 pages were omitted. [**]

ConfidentialPage | 35

ActiveUS 165292859